Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 02/03/2022. Claims 1, 3-9, 11-17 and 19-20 are currently pending. Claims 2, 10 and 18 are canceled per applicant’s request.
Priority
Current application, US Application No.16/258,007, filed 01/25/2019 claims priority from Provisional Application 62/622,733, filed 01/26/2018.

Response to Amendment
Applicant's amendment to the claims is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
Regarding remarks to the objections to the claims, the amendment is accepted and the previous objections are withdrawn.
Regarding arguments to the rejections under 35 USC 101, applicant's arguments have been fully considered but they are not persuasive.
Applicant argues (pg. 9 line 4 from the bottom – pg. 11 line 7 from the bottom) (1) the claims are not directed to an identified groupings of abstract idea because amended claim 1 is directed to the techniques used to determined operating parameters of a drill that may be changed based on the rock formations encountered while drilling according a newly amended claim. (2) claims are integrated into a practical application because claims recites a practical application of determining desirable operating parameters in real-time using data from sensors coupled to the drill bit, which can generally result in reduction of the operational costs, faster drilling times, reduction of wear and tear on the bit.
Examiner respectfully submits that (1) the amended claims recites abstract ideas belonging to Mathematical Concept groupings or Mental Process groupings as shown in the office action below as the claimed limitations show mathematical relationship or calculation and some of the limitations include human judgement, observation or evaluation. (2) To show integrating the judicial exception into a practical application, the additional elements should be looked at whether they are particular or significant extra solution activities. Examiner is unable to locate additional elements in the claim as alleged by the applicant that are significantly more than judicial exception to indicate integrating into a practical application. Therefore, the rejections are maintained.

Regarding arguments to the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Specification
	The disclosure is objected to because of the following informalities: In Par. 0020, The phrase “encoded data segment” embedded in two different locations, such as in “The encoder can receive an input data 210 (e.g., encoded data segment)” and “the encoding model can include a neural network that can be trained based on the training data (e.g., encoded data segment)”, conflicts with the content of the description such as “The encoder can receive an input data 210, which is already encoded data segment”. It is not clear how “an input data” that will be entered into the encoder” can be in a format of “encoded” segment prior to entering the encoder. The same question applies to the training data, too.
Appropriate correction or explanation is required.

Drawings
	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “distinct clusters” as described in the specification. 
	As per Fig. 5C, spec. par. 0025 states “Fig 5C illustrates the convergence of calculated ROP and the corresponding operating conditions for the various iterations of the optimization algorithm”. However, Fig. 5C fails to show “the corresponding operating conditions”.
	Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claim 2 is objected to because of the following informalities:  As per claim 2, claim has a description “(Cancelled)”.  However, the canceled claim still shows the original limitations, which should have been deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method comprising: (1.A)
receiving sensor data characterizing one or more properties of a first formation undergoing drilling; (1.B)
receiving historical sensor data indicative of detected properties of a plurality of formations including the first formation; (1.C)
encoding the historical sensor data into encoded data; (1.D)
clustering the encoded data into a plurality of clustered encoded data indicative of the plurality of formations; (1.F)
and clustering the historical sensor data into a plurality of clustered historical data based on the plurality of clustered encoded data, the plurality of clustered historical data indicative of the plurality of formations; (1.G)
determining, based on the received sensor data and a plurality of clustered historical data, an identity of the first formation; (1.H)
determining, based on the identity of the first formation and/or a target rate of penetration, a target operating parameter of a drill configured to penetrate the first formation, the target operating parameter configured to achieve the target rate of penetration of the drill through the first formation; (1.I)
and varying an operation of the drill based on the target operating parameter. (1.J)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, the highlighted limitation/steps (1.D)-(1.F) are treated by the Examiner as belonging to mathematical grouping as the limitations involve mathematical calculation and/or mathematical relationship ((1.D) uses encoding and the mathematical relationship between historical sensor data and the encoded data; (1.E) and (1.F) show mathematical (clustering) relationship between data sets) while the highlighted limitations/steps (1.G) and (1.H) are treated as belonging to the combinations of mental process and mathematical concept groupings as the limitations involve human judgement, observation or evaluation based on mathematical calculations or relationships between data (See specification ‘a match between the sensor data and a historical data segment’ [0023] and ‘The characteristic equation can … receive a value representative of the first rock formation and the target rate of penetration as an input and generate a target operating parameter of the drill as an output’ [0024]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements may have not been repeated)
In Claim 1: “A method”, “receiving sensor data characterizing one or more properties of a first formation undergoing drilling”, “receiving historical sensor data indicative of detected properties of a plurality of formations including the first formation” and “varying the operation of the drill based on the target operating parameter”;
In Claim 9: “A system”, “at least one data processor”, and “memory coupled to the at least one data processor, the memory storing instructions to cause the at least one data processor to perform operations”; 
In Claim 17: “A computer program product”, “non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor that comprises at least one physical core and a plurality of logical cores, cause the at least one programmable processor to perform operations”; 
As per claim 1, the additional element in the preamble “A method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular technological environment or field of use.
The limitations/steps “receiving sensor data characterizing one or more properties of a first formation undergoing drilling” and “receiving historical sensor data indicative of detected properties of a plurality of formations including the first formation” represents data collection steps necessary prior to subsequent data processing steps and only add insignificant solution activities to the judicial exception. The limitation/step “varying the operation of the drill based on the target operating parameter” represents applying the target operating parameter, which is obtained from the earlier data analysis step, to the field of use that does not amount to a practical application and only adds insignificant extra solution activity to the judicial exception. Furthermore, the “varying the operation of the drill” is recited in a very high level of generality without sharing any specifics of what type of operation it refers to.
As per claim 9, the additional element in the preamble “A computer program product” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular technological environment or field of use. The limitations / elements “non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor that comprises at least one physical core and a plurality of logical cores, cause the at least one programmable processor to perform operations” represent hardware components of a general computer and they are not particular.
As per claim 17, the additional element in the preamble “A system” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular technological environment or field of use. The limitations / elements “at least one data processor”, and “memory coupled to the at least one data processor, the memory storing instructions to cause the at least one data processor to perform operations” represent hardware components of a general computer and describes their basic functionalities. They are not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as provided in the record of prior art (Step 2B analysis). The limitations/elements “a drill”, “a formation”, “processor and memory”, and “a non-transitory machine-readable medium” and “a processor with various cores” are well understood, routine and conventional elements in the art according to the prior art of record. (See Hbaieb, Li, Gao and etc.)
	Claims 1, 3-9, 11-17 and 19- 20, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hbaieb (US 20160076357 A1), hereinafter ‘Hbaieb’ in view of Li (H. Li and S. Misra, “Prediction of Subsurface NMR T2 Distributions in a Shale Petroleum System Using Variational Autoencoder-Based Neural Networks”, IEEE Geoscience and Remote Sensing Letters, Vol. 14, No. 12, December 2017), hereinafter ‘Li’ and Gao (US 20170167247 A1), hereinafter ‘Gao’. 
As per claims 1, 9 and 17, Hbaieb disclose the claim as follows.
	For claim 1, A method comprising: (a method [abs, 0003-0005, 0034]), 
	receiving sensor data characterizing one or more properties of a first formation undergoing drilling; (while drilling … gather … data about the drilling process and about the formations, types of sensors that are used and the data that are collected [0021, Fig. 1], well data [0042] )

	For claim 9, A system comprising: (drilling system [0031-0032, 0034-0036], 
	at least one data processor; (one or more processor’s’ [0082])
	memory coupled to the at least one data processor, the memory storing instructions to cause the at least one data processor to perform operations comprising: (memory, elements and functionalities typical of today’s computers [0082], software instructions to perform one or more embodiments may be stored on a computer readable medium [0083])

	For claim 17, A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor that comprises at least one physical core and a plurality of logical cores, cause the at least one programmable processor to perform operations comprising: (software, a computer readable medium [0083], CPU, elements and functionalities typical of today’s computers, implying a programmable processor comprising at least one physical core and a plurality of logical cores, any … computing system capable of executing computer readable instructions [0082])

	For claims 1, 9 and 17 altogether, receiving sensor data characterizing one or more properties of a first formation undergoing drilling; (while drilling … gather … data about the drilling process and about the formations, types of sensors that are used and the data that are collected [0021, Fig. 1], well data [0042])
	receiving historical sensor data indicative of detected properties of a plurality of formations including the first formation; (obtaining previously acquired data of a well of the formation, obtaining current data of the well of the formation, estimating the property of the formation by comparing the current data to the previously acquired data [0005], any data related to a well drilled in the same general area as the current well, well drilled in a geologically similar area, seismic or other survey data [0061-0062])

Although Hbaieb implies “encoding the historical sensor data into encoded data” (reduce the amount of data, reducing the complete dataset of the single well by identifying the minimum number of variables required to obtain similar segmentation of the data. [0049]) and recites clustered historical data and (“previously acquired data”  [0062], equivalent to historical data, the obtained data may be segmented in one or more facies using cluster analysis [0069], equivalent to clustered historical data), Hbaieb does not explicitly recite “encoding the historical sensor data into encoded data”;

Li discloses encoding the collected sensor log data into the encoded data (sensing measurements, logs [pg. 2395 left col lower part], well logs … interpreted using NNs … use well logs to classify a formation into different lithofacies, based on autoencoder and convolutional NNs [pg. 2395 right col], NN, encoder NN, latent layers of lower dimensions, the encoder projects the input data to the lower dimension latent layer [pg. 2396 left col])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Hbaieb in view of Li to encoding the historical sensor data into encoded data for an accurate identification of rock formation with efficiency. (Hbaieb - more accurately determine the number and boundaries of one or more facies of an earth formation [0053]).

Hbaieb also recites “cluster analysis” and “historical data” (identifying one or more variables of the plurality of data using a cluster analysis technique [0004], cluster analysis [0044], cluster analysis … used to separate a data set into groups of data ‘or clusters’ [0045], “previously acquired data”  [0062], equivalent to historical data, the obtained data may be segmented in one or more facies using cluster analysis [0069], equivalent to clustered historical data), and does not explicitly recite the generation of “clustered historical data”.

Gao discloses the generation of clustered data sample set (divide the training set into K clusters [0067, 0068, 0091, claim 19])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Gao to identify the first formation based on the received sensor data and a plurality of clustered historical data for an accurate identification of rock formation with efficiency.

Although the order of encoding and clustering by the combined prior art may not be precisely same as the instant application, it would have been obvious to one having ordinary skill in the art at the time the invention was made to cluster the encoded data into a plurality of clustered encoded data indicative of the plurality of formations; and cluster the historical sensor data into a plurality of clustered historical data based on the plurality of clustered encoded data, the plurality of clustered historical data indicative of the plurality of formations, since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

Hbaieb further discloses “determining, based on the received sensor data and a plurality of historical data, an identity of the first formation;”(obtaining previously acquired data of a well of the formation, obtaining current data of the well of the formation, estimating the property of the formation by comparing the current data to the previously acquired data [0005]),
	“determining, based on one or more of the identity of the first formation and a target rate of penetration, a target operating parameter of a drill configured to penetrate the first formation”, (the inconsistencies of the earth formation, equivalent to identities of  a formation, parameters of drilling system affect factors such as … rate of penetration, or ROP [0031], showing the relationship among identity of first formation, a ROP and operating parameter of a drill, using the obtained properties ‘e.g., drillability and steerability properties, equivalent to formation identities, determine optimal operating parameters, equivalent to target operating parameter, in order to satisfy a particular criteria ‘such as … highest ROP. For example,’, equivalent to target ROP [0052])
	“the target operating parameter configured to achieve the target rate of penetration of the drill through the first formation”; (maximizing ROP, acceptable values for … ROP [0075], optimizing drilling system and operating parameters include … target consideration, ROP considerations [0076])
	“and varying the operation of the drill based on the target operating parameter”. (ES plan, the calculation of specific energy ‘E’ and drilling strength ‘S’ may depend on one or more operating parameters [0072], The optimized parameters are recommended drilling system and operating parameters for drilling the next segment, any … drilling parameter that is controlled by a driller, change in drillability may require a different type of drill bit for the best optimization of the drilling parameters [0074]).

	Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hbaieb, Li and Gao in view of Tanner (US6957146B1), hereinafter ‘Tanner’.
As per claims 3, 11 and 19, Hbaieb, Li and Gao disclose claims 2, 10 and 18 set forth above.
Hbaieb further discloses “clustering the encoded data into the plurality of clustered encoded data includes applying an clustering algorithm on the encoded data” (obtain similar segmentation of the data, a reduced set of variables/data that maybe used in determining the segmentation ‘i.e., one or more facies’ of a given formation, equivalent to clustered encoded data indicative of formations [0049], cluster analysis may not rely on a single specific algorithm, a number of algorithms or a combination of algorithms used to analyze one or more datasets [0046]), “identify a first formation property in the encoded data; (a reduced set of variables/data, equivalent to encoded data, that maybe used in determining the segmentation ‘i.e., one or more facies’ of a given formation, equivalent to formation property [0049])
	and cluster the encoded data based on the first formation property. (cluster analysis, may vary in the amount of computation time required as well as the complexity of the computation because of the amount of data used as input, it may be advantageous to reduce the amount of data used to determine the one or more facies of the well [0049], the obtained data may be segmented in one or more facies using cluster analysis [0069], implying the encoded data based on the first formation property), but is silent regarding the use of unsupervised clustering algorithm on the encoded data.

Tanner discloses the use of unsupervised learning algorithm in organizing seismic data (utilizes an unsupervised learning network to organize seismic data representing a subsurface region of interest [col 2 line 59-60]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Tanner to apply unsupervised clustering algorithm on the encoded data to obtain the clustered encoded data with an unbiased characteristics.

As per claims 4, 12 and 20, Hbaieb, Li and Gao disclose claims 2, 10 and 18 set forth above. 
Hbaieb further discloses “identifying a first clustered historical data of the plurality of clustered historical data representative of the received sensor data” (cluster analysis … large amount of data obtained, leaving only a reduced set of variables/data that maybe used in determining the segmentation ‘i.e., one or more facies’ of a given formation [0049]) and
	“setting the identity of the first formation to a formation associated with the first clustered historical data” (determining the segmentation ‘i.e., one or more facies’ of a given formation [0049], the obtained data, segmented [0069]).

	Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hbaieb, Li and Gao in view of Eren (T. Eren and et al, “Real-Time Drilling Rate of Penetration Performance Monitoring”, The 10th Offshore Mediterranean Conference and Exhibition in Ravenna, Italy, March 23-25, 2011).
As per claims 5 and 13, Hbaieb, Li and Gao disclose claims 4 and 12 set forth above.
Hbaieb further discloses “predictive process for a formation based on the clustered historical data” (previously acquired data, any data related to a well drilled, seismic or other survey data, predictive process [0062]) and “determine the target operating parameter based on the identity of the first formation and the target rate of penetration” (using the obtained properties ‘e.g., drillability and steerability properties, equivalent to formation identities, determine optimal operating parameters, equivalent to target operating parameter, in order to satisfy a particular criteria ‘such as … highest ROP. For example’, equivalent to target ROP [0052]), but is silent regarding the use of predictive model.

Eren discloses a predictive model, wherein the predictive model is configured to determine the target operating parameter based on the collected data (drilling model, objective  … to select bi, bit bearing, WOB, equivalent to operating parameter, ROP … could be predicted, model performances depended on the quality of data [pg. 3 line 7-13], i.e. use of predictive model).
	
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Eren to generate a predictive model configured to determine the target operating parameter based on the identity of the first formation and the target rate of penetration for an accurate prediction of the target operating parameters.

As per claims 6 and 14, Hbaieb, Li, Gao and Eren disclose claims 5 and 13.
Eren further discloses “generating the predictive model includes: determining one or more coefficients of a characteristic equation” (model, ROP … predicted [pg. 3 line 7-13], i.e. use of predictive model, equation 1, bit weight exponent [pg. 3 line 14-19], Equation 2, penetration equation, coefficient, formation strength is represented with the coefficient, penetration rate,  [pg. 3 last line – pg. 4 line 5])

Although Ern does not explicitly disclose characteristic equation configured to “receive a value representative of the first formation and the target rate of penetration as an input and generate the target operating parameter as an output”, Hbaieb discloses the input and output relationship in the limitations “receive a value representative of the first formation and the target rate of penetration as an input and generate the target operating parameter as an output” (using the obtained properties ‘e.g., drillability and steerability properties, equivalent to formation identities, determine optimal operating parameters, equivalent to target operating parameter, in order to satisfy a particular criteria ‘such as … highest ROP. For example’, equivalent to target ROP [0052]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Eren to generate a predictive model expressed in a characteristic equation with coefficients and configure the characteristic equation to include recited input and output variables for an accurate determination of operating parameters.

	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hbaieb, Li, Gao and Eren in view of Xue (US 20160290118 A1), hereinafter ‘Xue’.
As per claims 7 and 15, Hbaieb, Li, Gao and Eren disclose claims 5 and 13.
The set forth combined prior art is silent regarding “the predictive model is one of a Bayesian hybrid model and a Gaussian process based model”

Xue discloses predictive model using statistical method including Gaussian distribution (model of downhole drilling dynamic [abs], predict a model, predictions [0061], dynamics … predicted [0067], model, Statistical … methods, Gaussian uncertainty distribution [0070]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Xue to use a Gaussian process based predictive model for accurate predictions on determining operational parameters.

	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hbaieb, Li, Gao and Eren in view of Zazovsky (US 20110087459 A1), hereinafter ‘Zazovsky’.
As per claims 7 and 15, Hbaieb, Li, Gao and Eren disclose claims 5 and 13.
The set forth combined prior art is silent regarding the predictive model being generated by a global evolutionary algorithm.

Zazovsky discloses globally optimizing predictive model using evolution method (global methods … involve computing cost function for a … model … selecting models; global inversion methods include … evolution algorithms).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Zazovsky to generate the predictive model by using a global evolutionary algorithm for accuracy improvement of the predictive model.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Mukherjee (US 20070288409 A1) discloses encoding historical sensor data [0011] for analyzing mechanical system regarding non-linear relationship between symptoms and faults using neural network [abs].
	Birdwell (US 8,775,428 B2) discloses method and apparatus for predicting properties of a target object using clustering technique on the previously collected data [abs].
	Routh (US 10386511 B2) discloses the use global evolution algorithm (global methods … involve computing cost function for … selecting models; global inversion methods include … evolution algorithms [col 5 line 42-53])
	Hamzaban (M. Hamzaban and H. Memarian, “determination of relationship between drilling parameters by clustering techniques”, ISRM International Symposium 2008 5th Asian Rock Mechanics Symposium (ARMS5), 24-26 November 2008 Tehran, Iran) discloses the determination of drilling parameters with the use of clustering technique [abs]. 
	Eren (T, Eren, “Real-time-optimization of drilling parameters during drilling operations”, Ph.D Thesis, The graduate school of natural and applied sciences of middle east technical university, February 2010) disclose the real-time optimization of drilling parameters during drilling operations such as weight on bit, bit rotation speed in order to obtain maximum drilling rate as well as minimize the drilling cost. The optimization process is described with formation specific details [abs].

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Primary Examiner, Art Unit 2865